PER CURIAM.
Upon review of the various orders emanating from this cause in conjunction with the record and transcripts filed here*150in, it is the judgment of this Court that the Compensation Order issued by the Judge of Industrial Claims on October 31, 1969, fully satisfies the mandate contained in the Compensation Order of the Industrial Relations Commission dated April IS, 1969. The Compensation Order of the Industrial Relations Commission dated May 21, 1970 is hereby vacated, and this cause is remanded to the Commission with directions that it now reach a decision based upon the merits without further delay.
Petitioner’s request for oral argument is denied.
Petition is granted for $350.00 in attorney’s fees.
It is so ordered.
ERVIN, C. J., and ROBERTS, CARLTON, ADKINS and BOYD, JJ., concur.